                      Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 1 of 16
AO 106 (Rev. 04/ 10) Application for a Search Warrant (requesting AUSA Wilmoth)



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                       Eastern District of Pennsylvania

              In the Matter of the Search of                               )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)
                                                                           )         Case No. 19- {{{O~-M
  One Samsung cellular telephone model SM- G935A                           )
    bearing serial no.RF8HB3BTYND located at the                           )
Lancaster PD Station , 39 West Chester St, Lancaster.PA                    )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  SEE ATTACHMENT A.

located in the              Eastern               District of
                                                                - - - -Pennsylvania
                                                                        -~ - - -- -- , there is now concealed (identify the
person or describe the property to be seized) :
 SEE ATTACHMENT B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more) :
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 U.S.C. Section 2422(b)                 Knowing use of an interstate commerce facility to entice a minor to engage in
        18 U.S .C. Section 2423(b)                sexually explicit conduct.
                                                  Travel with the intent to engage in illicit sexual conduct.
          The application is based on these facts:

               See attached affidavit.

          ~ Continued on the attached sheet.
          0
                                                                                      QXb
               Delayed notice of _ _ days (give exact ending date if more than 30 days : - - - --
               unde, 18 U.S.C. § 3103a, fue basis of which is set forth on
                                                                                                                          ) is requested




                                                                                                Applicant's signature

                                                                                       FBI Special Agent, DARON SCHREIER
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Philadelphia, PA                                                  LYNNE A. SITARSK! U. S . Chief Magistrate Judge
                                                                                                Printed name a,,d title
                                                                                                            I
            Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 2 of 16


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



IN THE MATTER OF THE SEARCH OF:
SAMSUNG CELLULAR PHONE MODEL
SM-G935A BEARING SERIAL NUMBER                                                    ~
RF8HB3BTYND, CURRENTLY LOCATED    Case No. -                   ~[O(~-_[_tl_V_l-_ .._'_ f _
AT THE LANCASTER POLICE STATION
39 WEST CHESTER STREET LANCASTER,
PENNSYLVANIA


                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FORA
                          WARRANT TO SEARCH AND SEIZE


       I, Daron Schreier, being first duly sworn, hereby depose and state as follows :


                     INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the seizure and examination of

property- an electronic device - currently in possession of law enforcement, and the extraction

from that property of electronically stored information described in Attachment B.


       2.     I have been employed as a Special Agent for the Federal Bureau of Investigation

("FBI") for 13 years, and am currently assigned to the Philadelphia Division's Violent Crimes

Against Children Squad. While employed by the FBI, I have investigated federal criminal

violations related to counterterrorism, counterintelligence, cybercrime, child pornography, and

child sexual exploitation.   I have gained experience through training at the FBI Academy,

training at FBIHQ, various conferences, and everyday work related to conducting these types of

investigations. Because I am a government agent engaged in enforcing the criminal laws, and am
                                              1
            Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 3 of 16



authorized by the Attorney General to request a search warrant, I am a "federal law enforcement

officer" as defined by Fed. R. Crim. P. 41 (a)(2)(C).

       3.      This affidavit is intended to show only that there is sufficient probable caµse for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

contained in this affidavit are derived from my own investigation as well as from other law

enforcement officers and witnesses.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED


       4.       This application seeks authorization to search a Samsung cellular telephone,

Model SM-G935A bearing serial number RF8HB3BTYND, hereinafter the " SUBJECT

PROPERTY," further described in Attachment A, and currently secured and located at the

Lancaster Police Station located at 39 West Chestnut Street, Lancaster, Pennsylvania, to search

for, evidence, contraband, fruits and instrumentalities of violations of 18 U.S.C. § § 2422 (b)

and 2423(b ), use of an interstate commerce facility to entice a minor to engage in sexually

explicit conduct and travel with intent to engage in illicit sexual conduct, in the form of

electronically stored data further described in Attachment B.


       5.      18 U.S .C. § 2422(b) makes it a crime to knowingly use a facility and means of

interstate and foreign commerce to persuade, induce , entice and coerce a person who had not

attained the age of 18 years to engage in sexual activity for which any person could be charged

with a criminal offense.


       6.      18 U.S.C. § 2423(b) makes it a crime to travel in interstate commerce for the

purpose of engaging in illicit sexual conduct with a person who had not attained the age of 18.



                                                 2
            Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 4 of 16



                                      PROBABLE CAUSE


       7.      On January 17, 2019, Joseph Bleier, a/k/a "Mike," a/k/a "polar bear," was

indicted by a federal grand jury in the Eastern District of Pennsylvania in a two-count indictment

and charged in Count One with using a facility and means of interstate commerce, that is, the

Internet, to persuade, induce, entice and coerce Minor # 1, who had not attained the age of 18

years, to engage in sexual activity for which any person could be charged with a criminal

offense, that is defendant Joseph Bleier enticed and attempted to entice Minor # 1 to engage in

involuntary deviate sexual conduct, in violation of 18 Pa.C.S. § 3123 , and aggravated indecent

assault of a person under the age of 16 years, in violation of 18 Pa.C.S. § 3125(a)(8). Bleier was

also charged in Count Two with traveling in interstate commerce from the State of New York to

Lancaster, Pennsylvania for the purpose of engaging in illicit sexual conduct with Minor #1, a

person who had not attained the age of 18.

       8.       Minor # 1, named in the indictment, advised law enforcement that from May

2016 to August 2016, she engaged in an online relationship with an individual later identified to

be Joseph BLEIER. Minor # 1 advised law enforcement that she and BLEIER had discussions

that were sexual in nature as well as exchanged photographs of each other' s genitalia. Minor #1

advised she sent photographs of her vagina and breasts to BLEIER at his request. Minor # 1

advised she and BLEIER used the following online platforms to communicate: Meow Chat,

KIK, Instagram, and Skype.

       9.      Minor #1 also advised law enforcement she and BLEIER used multiple online

social network sites to arrange a time and date for BLEIER to travel to Lancaster, Pennsylvania

for the purpose of engaging in sexual conduct. Minor # 1 advised that she and BLEIER did meet

on or about July 23 , 2016 , at an elementary school located in Lancaster, Pennsylvania and that
                                                  3
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 5 of 16



BLEIER drove her to a business parking lot in Lancaster, Pennsylvania where BLEIER

performed oral sex on Minor #1 as well as digitally penetrated Minor #1 with his finger.

       10.     On January 23, 2019, BLEIER gave a post-Mirandized statement to the FBI.

Among other things, BLEIER admitted to having an online relationship with Minor # 1 and

having conversations that were sexual in nature. BLEIER also admitted to communicating with

Minor # 1 and exchanging pictures that were sexual in nature with Minor # 1 via "KIK" and other

platforms. BLEIER further admitted knowing Minor # 1 was under the age of 18 and further

admitted to traveling from Rochester New York to Lancaster Pennsylvania to meet Minor #1.

BLEIER further admitted engaging in oral sex with Minor # 1 and inserting his finger into

MINOR #1 's vagina when he met her in Lancaster, Pennsylvania.

       11.     Your affiant is advised by FBI Task Officer ("TFO") Randall Zook he obtained a

court order from KIK Interactive for subscriber information for a user "nyhockeyguy09," a KIK

account which is linked to BLEIER. TFO Zook obtained subscriber information listing the

user's first name as ":smile:All" and the user's last name as "Hers:smile". These results also list

the device type as "Samsung" and the model as "SAMSUNG-SM-G935A," which is the same

model cellular phone as the SUBJECT PROPERTY. These records match the screen shot of

BLEIER's KIK account that MINOR #1 provided to TFO Zook. Minor #1 advised FBI she

communicated with Bleier via KIK on this account.

       12.     KIK Messenger, commonly called KIK, is a proprietary instant messenger

software application (app) for mobile devices from the Canadian company KIK Interactive,

available free of charge on iOS, Android, and Windows Phone operating systems. KIK uses a

smartphones data plan or Wi-Fi to transmit and receive messages, photos, videos, sketches,

mobile webpages, and other content after users register a usemame. Although KIK is designed

                                                 4
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 6 of 16



to be a mobile application, there are common place methods to install and use KIK on personal

computers.

       13.     The SUBJECT PROPERTY was recovered from BLEIER' s person during his

arrest on January 23, 2019.   During BLEIER' s post- Mirandized statement to the FBI he

disclosed he had the SUBJECT PROPERTY for approximately three to four years. BLEIER

advised the FBI that he may have had the SUBJECT PROPERTY during the timeframe he

traveled to Lancaster, Pennsylvania to meet Minor #1 but wasn' t sure. BLEIER advised FBI

special agents that he had another phone prior to having the SUBJECT PROPERTY and

obtained the SUBJECT PROPERTY when his old phone was damaged. BLEIER advised FBI

special agents that he was not certain of the exact date he broke the old phone but believed it was

late in the year 2016 or early in the year 2017. BLEIER stated he used the same Google account

and believes his Google photos, Google drive, and anything else that is backed up to his Google

account would be on the SUBJECT PROPERY. BLEIER told FBI agents he believes some of

the old phone numbers may have also transferred to the new phone. BLEIER confirmed to FBI

that his old phone was serviced by Verizon Wireless and had number 585-944-8091. BLEIR

further confirmed the SUBJECT PROPERTY was serviced through AT&T and had number 585-

413-7886.

       14.     TFO Zook advised your affiant that he obtained Verizon Wireless records for

cellular number 585-944-8091 which confirmed that number was in use by another individual

from 2014 to October 2016. Based on the fact that BLEIER admitted to switching cellular

phones at the time his old phone was damaged and the old number BLEIER had was owned by

another individual during the timeframe BLEIER was communicating with Minor # 1 and

traveled to meet Minor # 1, TFO Zook has probable cause to believe BLEIER may have had and

                                                 5
              Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 7 of 16



used the SUBJECT PROPERTY during the time he enticed Minor 1 and traveled to engage in

sexual contact with Minor 1.

        15.     The SUBJECT PROPERTY is currently secured at the Lancaster Police Station

located at 39 West Che'ster Street, Lancaster, Pennsylvania and has been there since its recovery

from BLEIER during his arrest. In my training and experience, I know that the SUBEJCT

PROPERTY has been stored in a manner in which its contents are in substantially the same state

as it was when the SUBJECT PROEPRTY first came into the possession of the FBI and

Lancaster Police.

              USE OF CELLULAR PHONES IN THE ENTICMENT OF MINORS


       16.      Based on my training and experience, I know that a cellular telephone (or mobile

telephone, or wireless telephone) is a handheld wireless device used for voice and data

communication through radio signals. These telephones send signals through networks of

transmitter/receivers, enabling communication with other wireless telephones or traditional "land

line" telephones. A cellular telephone usually contains a "call log," which records the telephone

number, date, and time of calls made to and from the phone. In addition to enabling voice

communications, wireless telephones offer a broad range of capabilities. These capabilities

include: storing names and phone numbers in electronic "address books;" sending, receiving, and

storing text messages and e-mail; taking, sending, receiving, and storing still photographs and

moving video; storing and playing back audio files ; storing dates, appointments, and other

information on personal calendars; and accessing and downloading information from the

Internet. Cellular telephones may also include global positioning system ("GPS") technology for

determining the location of the device.


                                                6
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 8 of 16


       17.     Based on my training, experience, and consultation with other law enforcement

officers, I have learned that individuals involved in using an interstate commerce facility to

entice a minor to engage in sexually explicit conduct and who travel with the intent to engage in

illicit sexual conduct use cellular telephones and maintain these phones on their person.

Individuals involved in using an interstate commerce facility to entice a minor to engage in

sexually explicit conduct and who travel with the intent to engage in illicit sexual conduct use

cellular telephones to communicate with minors, exchange sexually explicit messages with

minors and share sexually explicit photographs with minors.        Individuals also use cellular

telephones to convince minors to take and send sexually explicit photographs of themselves. Cell

phones contain wire and electronic data concerning telephonic contact records, text messages,

and electronic mail messages. Individuals involved in illicit commercial sex utilize cellular

telephones to take photographs and videos of themselves as well as receive photographs and

videos of the minors they encounter. Individuals who utilize cell phones to entice a minor to

engage in sexually explicit conduct and who travel with the intent to engage in illicit sexual

conduct often maintain photos, either taken with the camera function of that particular phone, or

digitally transferred from a previously owned phone, of current and/or prior victims for extended

periods of time for the purpose of reusing the photographs for their sexual gratification. In my

training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

       18.     From my training and experience, I know that a cellular telephone such as the

SUBJECT PROPERTY typically contains a "call log," which records the telephone number,

date, and time of calls made to and from the phone. In addition to the call log, a cellular

telephone such as the SUBJECT PROPERTY typically has the ability to store names and phone

                                                7
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 9 of 16



numbers in electronic "address books"; to send, receive, and store text messages and/or e-mail;

to take, send, receive, and store photographs and/or video; to store and play back audio files; to

store dates, appointments, and other information on personal calendars; and to access websites

and download information from the Internet. Photos taken with the camera would remain on the

camera until deleted. The phone would also keep Internet history files that would show websites

that the phone visited. Moreover, I am aware that the above-described information, once stored

digitally on a device such as the SUBJECT PROPERTY, typically remains on the device for

long periods of time and is not removed unless actively deleted by a user (and may, in fact,

remain on the device even if marked for deletion by a user). Because phones use flash memory,

the data will not be retained as long as on the typical hard drive on a computer, but it can still

remain for periods of time even after a user deletes it

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       19.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, items that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       20.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the SUBJECT PROPERTY was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the SUBJECT

PROPERTY because:

                                                 8
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 10 of 16


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).


             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy" while executing a search warrant at a residence.


             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


             d. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       21.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the SUBJECT

PROPERTY consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.


       22.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

                                                   9
             Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 11 of 16



the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


       23.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the items described in Attachment A to seek the items described

in Attachment B.




                                                      DARON SCHREIER
                                                                                  -
                                                      Special Agent
                                                      Federal Bureau oflnvestigation


       Subscribed and sworn to before me
       on IJtL 2019


       ~                A-~·
       H0RABLE LYNNE A. SITARSKI
       UNITED STATES MAGISTRATE JUDGE




                                                 10
          Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 12 of 16



                                      ATTACHMENT A


       One cellular phone, manufactured by Samsung, Model: SM-G935A, Serial Number:

RF8HB3BTYND, currently located in secure holding within the Lancaster Police Station, 39

West Chester, Lancaster, Pennsylvania.

       This warrant authorizes the forensic examination of the SUBJECT PROPERTY for the

purpose of identifying the electronically stored information described in Attachment B.
            Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 13 of 16



                                         ATTACHMENT B


       1.        All records on the SUBJECT PROPERTY described in Attachment A that relate

to violations of 18 U.S. C. § 24 22 (Enticement of a minor to engage in sexual conduct) and 18

U.S .C. §2423 (Travel with intent to engage in illicit sexual conduct) including:


            a. records and information relating to any attempt to persuade, entice, induce or

                 coerce of any individual to manufacture, produce, send and/or receive images or

                 video depicting child pornography and/or sexual exploitation of children under

                 the age of 18;


            b. call logs demonstrating incoming or outgoing telephone calls between the

                 SUBJECT PROPERTY and other telephone numbers, including the date and time

                 of such telephone call relating to the enticement of a minor to engage in sexual

                 conduct and travel with the intent to engage in illicit sexual conduct;


            c. text messages or other electronic messages regarding the enticement of a minor to

                 engage in sexual conduct and travel with the intent to engage in illicit sexual

                 conduct;


            d. any photographs of minors or individuals involved in sex conduct;


            e. contact lists and electronic address books tending to establish the identity of

                 persons in contact with the SUBJECT PROPERTY;


            f.   evidence of the historical location of the SUBJECT PROPERTY, to the extent

                 contained within the SUBJECT PROPERTY itself;


                                                   2
            Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 14 of 16


            g. content of messages, installed applications;


            h. records oflnternet activity, including firewall logs, caches, browser history and

                 cookies, "bookmarked" or "favorite" web pages, search terms that the user

                 entered into any Internet search engine, and records of user-typed web addresses;


            1.   records and information relating to any travel across state lines to meet the victim

                 and engage in any illegal sexual activity;


            J.   records and information relating to the transportation across state lines of any

                 individuals with the intent that they engage in illegal sexual activity.


       2.        Evidence of user attribution showing who used or owned the SUBJECT

PROPERTY at the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing history;


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.


       3.        For the cellular telephones or storage media (including data storage on a cellular

telephones) whose seizure is otherwise authorized by this warrant, and the cellular telephones or

storage media that contain or in which is stored records or information that is otherwise called

for by this warrant:




                                                   3
Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 15 of 16



a. evidence of who used, owned, or controlled the cellular telephone at the time the

     things described in this warrant were created, edited, or deleted, such as logs,

     registry entries, configuration files, saved usemames and passwords, documents,

     browsing history, user profiles, email, email contacts, "chat," instant messaging

     logs, photographs, and correspondence;


b. evidence of software that would allow others to control the cellular telephone,

     such as viruses, Trojan horses, and other forms of malicious software, as well as

     evidence of the presence or absence of security software designed to detect

     malicious software;


c. evidence of the lack of such malicious software;


d. evidence indicating how and when the cellular telephone was accessed or used to

     determine the chronological context of computer access, use, and events relating

     to crime under investigation and to the computer user;


e. evidence indicating the cellular telephone user's state of mind as it relates to the

     crime under investigation;


f.   evidence of the attachment to the cellular telephone of other storage devices or

     similar containers for electronic evidence;


g. evidence of counter-forensic programs (and associated data) that are designed to

     eliminate data from the cellular telephone;


h. evidence of the times the cellular telephone was used;


                                       4
          Case 2:19-mj-01902 Document 1 Filed 11/12/19 Page 16 of 16



           1.   passwords, encryption keys, and other access devices that may be necessary to

                access the cellular telephone ;


          J.    documentation and manuals that may be necessary to access the cellular telephone

                or to conduct a forensic examination of the cellular telephone;


           k. records of or information about Internet Protocol addresses used by the cellular

                telephone ;


           1.   records of or information about the cellular telephone's Internet activity,

                including firewall logs, caches, browser history and cookies, "bookmarked" or

                "favorite" web pages, search terms that the user entered into any Internet search

                engine, and records of user-typed web addresses;


           m. records of or information about the cellular telephones location, including any

                applications used to map trips or provide step by step directions on any trips

                taken.


           n. contextual information necessary to understand the evidence described in this

                attachment.


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  5
